     Case 2:20-cv-01284-RFB-BNW Document 4 Filed 09/23/20 Page 1 of 3



 1
 2
 3                               UNITED STATES DISTRICT COURT
 4                                       DISTRICT OF NEVADA
 5    LAWRANCE DEAN GREEN,                                       Case No. 2:20-cv-01284-RFB-BNW
 6                                              Plaintiff                       ORDER
 7           v.
 8    NATALIE A. WOOD, et al.,
 9                                           Defendants
10
11
12          This action began with a pro se civil rights complaint filed under 42 U.S.C. § 1983 by a

13   prisoner incarcerated at Three Lakes Valley Conservation Camp. On July 15, 2020, this Court

14   issued an order denying the Plaintiff’s application to proceed in forma pauperis, without prejudice,

15   because the application was incomplete. ECF No. 3 at 2. The Court ordered Plaintiff to file a fully

16   complete application to proceed in forma pauperis or pay the full filing fee of $400 on or before

17   September 11, 2020. Id. at 2. The September 11, 2020 deadline has now expired, and Plaintiff

18   has not filed another application to proceed in forma pauperis, paid the full filing fee, or otherwise

19   responded to the Court’s order.

20          District courts have the inherent power to control their dockets and “[i]n the exercise of

21   that power, they may impose sanctions including, where appropriate . . . dismissal” of a case.

22   Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may

23   dismiss an action, with prejudice, based on a party’s failure to prosecute an action, failure to obey

24   a court order, or failure to comply with local rules. See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th

25   Cir. 1995) (affirming dismissal for noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d

26   1258, 1260-61 (9th Cir. 1992) (affirming dismissal for failure to comply with an order requiring

27   amendment of complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming

28   dismissal for failure to comply with local rule requiring pro se plaintiffs to keep court apprised of
     Case 2:20-cv-01284-RFB-BNW Document 4 Filed 09/23/20 Page 2 of 3



 1   address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming dismissal
 2   for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986)
 3   (affirming dismissal for lack of prosecution and failure to comply with local rules).
 4          In determining whether to dismiss an action for lack of prosecution, failure to obey a court
 5   order, or failure to comply with local rules, the court must consider several factors: (1) the public’s
 6   interest in expeditious resolution of litigation; (2) the court’s need to manage its docket; (3) the
 7   risk of prejudice to the defendants; (4) the public policy favoring disposition of cases on their
 8   merits; and (5) the availability of less drastic alternatives. See Thompson, 782 F.2d at 831;
 9   Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at 130; Ferdik, 963 F.2d at 1260-61; Ghazali,
10   46 F.3d at 53.
11          Here, the Court finds that the first two factors, the public’s interest in expeditiously
12   resolving this litigation and the Court’s interest in managing the docket, weigh in favor of
13   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of dismissal,
14   since a presumption of injury arises from the occurrence of unreasonable delay in filing a pleading
15   ordered by the court or prosecuting an action. See Anderson v. Air West, 542 F.2d 522, 524 (9th
16   Cir. 1976). The fourth factor—public policy favoring disposition of cases on their merits—is
17   greatly outweighed by the factors in favor of dismissal discussed herein. Finally, a court’s warning
18   to a party that his failure to obey the court’s order will result in dismissal satisfies the
19   “consideration of alternatives” requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-
20   33; Henderson, 779 F.2d at 1424.
21          The Court’s order requiring Plaintiff to file another application to proceed in forma
22   pauperis or pay the full filing fee on or before September 11, 2020 expressly stated: “IT IS
23   FURTHER ORDERED that, if Plaintiff does not file a fully complete application to proceed in
24   forma pauperis with all three documents or pay the full $400 filing fee for a civil action on or
25   before September 11, 2020, the Court will dismiss this action without prejudice for Plaintiff to
26   refile the case with the Court, under a new case number, when Plaintiff has all three documents
27   needed to file a complete application to proceed in forma pauperis.” ECF No. 3 at 3. Thus,
28   Plaintiff had adequate warning that dismissal would result from his noncompliance with the



                                                      -2-
     Case 2:20-cv-01284-RFB-BNW Document 4 Filed 09/23/20 Page 3 of 3



 1   Court’s order to file another application to proceed in forma pauperis or pay the full filing fee on
 2   or before September 11, 2020.
 3
 4          IT IS THEREFORE ORDERED that this action is dismissed without prejudice based on
 5   Plaintiff’s failure to file another application to proceed in forma pauperis or pay the full filing fee
 6   in compliance with this Court’s July 15, 2020 order.
 7          IT IS FURTHER ORERED that the Clerk of Court will close the case and enter judgment
 8   accordingly. No other documents may be filed in this now-closed case.
 9
10
11          DATED: September 23, 2020
12
13                                                          RICHARD F. BOULWARE, II
                                                            UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                      -3-
